Citation Nr: 0928748	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Baltimore, Maryland, regional office 
(RO).  The Board remanded the case for additional development 
of evidence in February 2008.  The requested actions have 
since been completed, and the case is now ready for appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A chronic cervical spine disorder was not present during 
service, arthritis of the cervical spine was not manifest 
until many years after service, and there is no competent 
evidence that the Veteran's current cervical spine disability 
is related to service.  


CONCLUSION OF LAW

A chronic cervical spine disorder was not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.655 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in March 2008 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim for service connection for a cervical spine 
disorder, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Although the duty-to-assist letter was 
not provided before the adjudication of his claim, the 
Veteran was afforded an opportunity to respond to the letter, 
and the claim was subsequently readjudicated.  Therefore, 
there was no prejudice due to the timing of the letter.  The 
Veteran was also provided information regarding the 
assignment of potential disability ratings and effective 
dates in March 2006.  The VA has no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran has had a hearing.  Except for his separation 
examination report, the Veteran's service medical records 
were apparently destroyed by fire.  Although the 
representative has requested that the Board remand the case 
to obtain records from an inpatient hospitalization during 
service, the Board notes that the reported hospitalization 
pertained to treatment for pneumonia rather than a cervical 
spine disorder.  The Veteran specifically testified that he 
was never treated for a cervical spine disorder while in 
service.  Therefore, a remand to attempt to obtain service 
records would be of no value.   The Veteran's post-service 
medical treatment records have been obtained.  The Board 
finds that a VA examination requested by the Veteran's 
representative is not warranted.  First, an examination is 
not necessary to determine the current nature of any 
disabilities, as the existence of current disabilities is 
well documented in his current treatment records.  The Board 
further finds that examination is not required for the 
purpose of obtaining a medical opinion regarding the 
likelihood that any current disability is related to an 
incident in service because the Board finds that there is no 
credible evidence that either disorder may be related to any 
incident during service.  In this regard, there is no medical 
opinion currently of record indicating a possible 
relationship, and the preponderance of the evidence indicates 
that there has not been continuity of symptomatology since 
service.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to consider the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  

The Board has also noted that the Veteran's representative 
complained that the representative was not afforded an 
opportunity to review the file before it left the VA Appeals 
Management Center.  The Board finds, however, that no 
prejudice to the Veteran occurred as the representative was 
able to review the file and offer argument once the file 
reached the Board.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in January 2008, the Veteran 
testified that he bumped his head on the ceiling of a tank, 
and compressed his neck bones.  He said that he realized he 
had a problem with his neck before he got out of service, but 
that he never went on sick call.  He also said that the 
disorder current causes pain.  

The Board must consider the credibility of the Veteran's 
testimony in light of all the evidence in the file.  See 
Pearlman v. West, 11 Vet. App. 443 (1998).  In addition, when 
service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the Veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Initially, the Board finds that the Veteran's account of 
having bumped his head inside a tank is credible.  
Nevertheless, there is no objective evidence of chronic 
cervical spine problems subsequent to that injury.  Upon 
separation from service in March 1955, examination showed 
that his neck and spine had no significant abnormalities.  It 
was noted that he was physically qualified for general 
military service, and that he had no defects or diagnoses.  

The earliest medical records pertaining to cervical spine 
problems are from many years after separation from service.  
A private treatment record dated in 1961 notes a diagnosis of 
a protruded disc in the lumbar spine, but does not mention a 
cervical spine disorder.  It was noted that his neck was not 
rigid.  

The Veteran filed a claim in 1982 for compensation for a back 
disorder, and also indicated that he had a pinched nerve in 
his neck.  The RO subsequently obtained a private treatment 
record dated in August 1982 containing a diagnosis of 
cervical osteoarthritis.  Dr, Beegle states in 1984 that he 
had treated the Veteran for many years for spinal problems.  
The Board notes, however, that this was over 27 years after 
separation from service.  In his 1982 claim the Veteran 
reported having had treatment in 1971, but that still would 
have been many years after service.  The post service medical 
evidence does not contain any medical opinion linking his 
cervical spine problems to service.  

In summary, although the Veteran had an injury during 
service, a chronic cervical spine disorder was not present 
during service, was not manifest until many years after 
service, and is not shown to have resulted from any incident 
during service.  The Board is of the opinion that the 
separation examination and the post service treatment record 
dated in 1961 which show that he had no problems with his 
neck, as well as the absence of records pertaining to a 
cervical spine disorder for 27 years, have greater 
evidentiary value that the contradictory testimony presented 
many years later.  The Board finds that there is no evidence 
that the Veteran's current disability may be related to 
service.  The Board notes that there is a very lengthy gap in 
the medical records between service and the earliest post 
service record of treatment.  Thus, there is no objective 
evidence of any continuity of symptomatology that occurred 
following separation from service.  This absence of 
documented complaints for many years weighs against the 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  The Board finds that the absence of complaints 
in post service treatment records (when such complaints would 
be expected if such a disorder had been symptomatic) 
outweighs the Veteran's testimony that there was continuity 
of symptomatology.  Accordingly, the Board concludes that the 
current cervical spine disorder was not incurred in or 
aggravated by service, and a chronic disorder such as such as 
arthritis may not be presumed to have been incurred in 
service.  


ORDER

Service connection for a cervical spine disorder is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


